Title: From Thomas Jefferson to Frances Wright, 7 August 1825
From: Jefferson, Thomas
To: Wright, Frances

Monticello
Aug. 7. 25.I have duly recieved, dear Madam, your letter of July 26, & learn from it with much regret, that Miss Wright your sister is so much indisposed as to be obliged to visit our medicinal springs. I wish she may be fortunate in finding those which may be adapted to her case. we have taken too little pains to ascertain the properties of our different mineral waters, the cases in which they are respectively remedial, the proper process in their use, and other circumstances necessary to give us their full value. my own health is very low, not having been able to leave the house for 3. months, and suffering much at times. in this state of body and mind, your letter could not have found a more inefficient counsellor, one scarcely able to think or to write. at the age of 82. with one foot in the grave, and the other uplifted to follow it, I do not permit myself to take part in any new enterprises, even for bettering the condition of man, not even in the great one which is the subject of your letter, and which has been thro’ life that of my greatest anxieties. the march of events has not been such as to render it’s completion practicable within the limits of time alloted to me; and I leave it’s accomplishment as the work of another generation. and I am cheared when I see that on which it is devolved, taking it up with so much good will, and such mind engaged in it’s encoragement. the abolition of the evil is not impossible: it ought never therefore to be despaired of. every plan should be adopted, every experiment tried, which may do something towards the ultimate object. that which you propose is well worthy of tryal. it has succeeded with certain portions of our white brethren, under the care of a Rapp and an Owen; and why may it not succeed with the man of colour? an opinion is hasarded by some, but proved by none, that moral urgencies are not sufficient to induce him to labor; that nothing can do this but physical coercion. but this is a problem which the present age alone is prepared to solve by experiment. it would be a solecism to suppose a race of animals created, without sufficient foresight and energy to preserve their own existence. it is disproved too by the fact that they exist, and have existed thro’ all the ages of history. we are not sufficiently acquainted with all the nations of Africa to say that there may not be some, in which habits of industry are established, and the arts practised which are necessary to render life comfortable. the experiment now in progress in St Domingo, those of Sierra Leone and Cape Mesurado are but beginning. your proposition has it’s aspects of promise also; and should it not answer fully to calculations in figures, it may yet, in it’s developments, lead to happy results. these however I must leave to another generation. the enterprise of a different, but yet important character, in which I have embarked, too late in life, I find more than sufficient to occupy the enfeebled energies remaining to me, and that to divert them to other objects, would be a desertion of these. you are young, dear Madam, and have powers of mind which may do much in exciting others in this arduous task. I am confident they will be so exerted, and I pray to heaven for their success, and that you may be rewarded with the blessings which such efforts merit.Th: J.